 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColor Tech CorporationandGraphic Communica-tions International Union,Local 280. Case 20-CA-1716730 September 1987DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 18 June 1984 Administrative Law Judge Wil-liam L. Schmidt issued the attached decision. TheRespondent filed exceptions and a supporting brief,the Charging Party filed cross-exceptions, and theRespondent filed a response to the ChargingParty's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions as modified and to adopt the recom-mended Order as modified.The judge found, and we agree, that the Re-spondent violated Section 8(a)(1) of the Act by so-licitinggrievances, impliedly promising benefits,granting wage increases, and promoting and sup-porting the employee letter repudiating the Union.We further agree with the judge's issuance of abargaining order.We disagree, however, with the judge's findingthat Supervisor David Doss' conversation with em-ployee Jeffrey Ignatovich constituted an unlawfulinterrogation in violation of Section 8(a)(1) of theAct.Doss asked Ignatovich why the employeeshad gone to the Union and told him that they werethe highest paid in the area and that it would behard for them to get another job at their salarylevel.Contrary to the judge, we find this question-ing did not constitute an unlawful interrogation.The standard to determine whether an interroga-tion violates the Act is "whether under all the cir-cumstances the interrogation reasonably tends torestrain, coerce, or interfere with the rightsguaran-teed by the Act."2 If Doss' question about the em-ployees' reason for going to the Union had beenaccompanied by a threat of reprisal for seeking thesupport of a union, we would have little difficulty'The Respondentand the ChargingParty have exceptedto some ofthe judge'scredibilityfindings.The Board's establishedpolicy is not tooverrulean administrative law judge's credibility resolutions unless theclear preponderanceof all the relevant evidenceconvinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d362 (3d Cir 1951) We have carefullyexaminedthe record andfind no basis for reversing the findings2RossmoreHouse,269 NLRB 1176, 1177 (1984),quotingBlue FlashExpress,109NLRB 591 (1954),SunnyvaleMedical Clinic,277NLRB1217 (1985)finding that the interrogation was coercive. But theGeneral Counsel did not allege, nor did the judgespecifically find, that Doss' reference to the diffi-culty of finding jobs elsewhere that paid as wellwas a threat of reprisal, nor do we believe that itwould likely have been construed as a threat. It iscommon for employers responding to union cam-paigns to claim that they are offering the employ-ees better job benefits and conditions than employ-ees could obtain anywhere else and to express sur-prise that the employees should feel the need for aunion.Doss' comment is a variant on this theme.Aside from that equivocal remark, Doss' questionabout why the employees had gone to the Unionwas not accompanied by any other words or con-duct even remotely susceptible to being character-ized as coercive.Moreover, when Ignatovich re-sponded that the Union had instructed him not totalk to anyone, Doss acquiesced and the matterwas not discussed any further. Under these circum-stances,we find that the question would not rea-sonably tend to coerce employees in the exercise oftheir Section 7 rights,3 and we accordinglydismissthis allegation of the complaint.With respect to the remaining violations foundand the recommended remedy, we reverse thejudge's findings of 8(a)(5) violations, but we affirmhis findings with respect to all violations of Section8(a)(1)other than the interrogation discussedabove, and we agree that a bargaining order is theappropriate remedy.We reverse the findings of 8(a)(5) violations-both the basic refusal-to-bargain and the unilateralchange and direct-dealing allegations-because theUnion failed to make ademandin an appropriateunit. Its 8 February demand to the Employer wasfor bargaining in a unit to which the photo techni-cianswould be added as an accretion. We agreewith the judge that an accretion is improper andthat the photo technicians constitute a separate ap-propriate unit. Consequently, the Respondent didnot refuse a request for bargaining in an appropri-ate unit.The absence of a proper demand, however, doesnot foreclose the propriety of a bargaining order asa remedy for the Respondent's serious unfair laborpractices.Panchitos,228 NLRB 136 (1977), enfd.581 F.2d 204 (9th Cir. 1978);Peaker Run Coal Co.,228NLRB 93 (1977). The unfair labor practicesnot only were of a type likely to undermine aunion majority; they clearly destroyed the unionmajority here and precluded the conduct of anelection that would be unaffected by unlawful con-duct. The appropriate remedy for such violations iss SeeSunnyvale Medical Clinic,supra286 NLRB No. 44 COLOR TECH CORP.477a bargaining order.NLRB v. Gissel Packing Co.,395 U.S. 575, 610-616 (1969).The Respondent's violations commenced withthemeetings at which grievances were solicitedand benefits were promised in order to discouragesupport for the Union; but the centerpiece of thecase for aGisselbargaining order is the grant ofthewage increases in June. As the judge found,they were explicitly conditioned on the employees'abandonment of the Union and were clearly themotivating force behind the employee letter with-drawing support for the Union. Wage increases inparticular have been recognized as having a poten-tial long-lasting effect, not only because of theirsignificance to the employees, but also because theBoard's traditional remedies do not require the Re-spondent to withdraw the benefits from the em-ployees.Red Barn System,224 NLRB 1586 (1976),enfd. mem. 574 F.2d 315 (6th Cir. 1976).The Respondent's action of promoting and sup-porting the employee letter repudiating support forthe Union also demonstrates the Respondent's de-termination to undermine the Union by unlawfulmeans. It too is misconduct of a serious nature andhas a lingering effect.The gravity of the Respondent's conduct is fur-ther underscored by the small size of the unit con-sisting of only four employees, all of Whom weredirectly affected by the Respondent's unfair laborpractices, and the fact that the Respondent's presi-dent was a main actor in the unfair labor practices.That the Respondent succeeded in its unlawfulcampaign is demonstrated by the clear dissipationof union support following its unfair labor prac-tices. It is undisputed that three of the four unitemployees signed union authorization cards on 16January 1982. A few days after the unlawful wageincrease all four unit employees signed a letterwithdrawing support from the Union. This resultamply evinces the effectiveness of the Respondent'scourse of conduct.For all the above reasons, we find that the in-hibitive effects of the unfair labor practices arelikely to preclude a fair election despite thepassageof time. Consequently, we are convinced, given thenature and extent of the Respondent's misconduct,that traditional remedies would be unlikely to dissi-pate the effects of the Respondent's actions.Wetherefore find, in agreement with the judge, thatthe employees' sentiment reflected by the valid au-thorization cards will be better protected, on bal-ance, by a bargaining order than the direction of anelection.44 SeeQuality Aluminum Products,278 NLRB 338, 339 (1986) (test forbargaining order is seventy of unfair labor piactices and likelihood thattheir lingering effects preclude holding of a fair election)See alsoNLRBWith respect to our dissenting colleague's argu-ment that a bargaining order is precluded becausethe Union's demand for bargaining referred to aninappropriate unit, we note at the outset that theRespondent has made no such argument either tothe judge or to us. The Respondent has simplycontended that it did not commit the violations al-leged and that, in any event, such violations arenot sufficiently serious to warrant imposition of abargainingorder.5There is similarly no merit to our dissenting col-league's suggestion that we are failing to effectuateemployee free choice by issuing a bargaining orderin a unit that, although appropriate, is differentfrom the one in which the Union originally re-quested bargaining. First, we note that the authori-zation cards signed by the photo technicians werenot limited in any way that suggested they wantedto be represented by the Uniononlyas part of thelargerlithographic production unit that the Unionalready represented and not as a separate unit.Rather, the cards show simply that a majority ofthe photo technicians wanted to be represented bythe Union for the purpose of collective bargaining.We are aware of noGisselcase in which the validi-ty of the union's majority turns on the existence velnon of proof that the employees were informed,prior to their having signed union cards, of theexact composition of the unit in which they mightbe represented if the union won a Board electionor the employer chose to recognize the union onthe basis of the cards.Our colleague's reliance onHamilton Test Sys-tems,743 F.2d 136 (2d Cir. 1984), andNLRB v.Lorimar Productions, 771F.2d 1294 (9th Cir. 1985),ismisplaced. In those cases, the courts feared thatthe results of Board elections might not representthe employees' actual choice because theunits ulti-mately certified by the Board differed from theunits in which the elections were conducted inways that, under the circumstances, might have af-vCarlton'sMarket,642 F 2d 350, 354 (9th Cir 1981) (factorsinclude ex-tensiveness of violations, their past effect, likelihood of recurrence, andprobability that a fair election can be held)The Respondent attached to its exceptions an affidavit of employee Jef-freyIgnatovich and a petition signed by six of the eight employees pres-ently in the unit stating that they do not wish to be represented by theUnion and seeking an election to decide this issue According to the Re-spondent, these exhibits"demonstrate that the Respondent's actions, evenif unlawful,were not of a kind and extent that would preclude the hold-ing of a fair election"We disagree The fact that all four of the unit em-ployees who were subject to the Respondent's unlawful conduct remainin the Respondents employ, as well as the management officials responsi-ble for the violations,and that the Respondent'sunfair labor practiceshave not been remedied,precludes any reliance on the petition that,under the circumstances,does not represent the uncoerced will of theunit employeesS It is thus clear from the Respondent's position in this proceeding thatitisnow futile,absent a Board bargaining order, for the Union todemand bargaining even in the unit found appropriate 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfected the employees' decision to choose union rep-resentation.In bothcases, the certifications resultedin a smallunit of represented employees within alarger group of unrepresented employees, and thecourts reasoned that the employees might havebeen averse to representation in the smaller unitsbecause the union would havelessbargainingstrength than it would have enjoyed in the largerunit inwhich the election was conducted, and be-causedivisiveness in the work force mightarise asa result of some employees being represented andsome not.Hamilton Test Systems,supra, 743 F.2d at141;Lorimar Productions,supra, 771 F.2d at 1302.Here the Union already represented the lithogra-phy production employees, and the only question iswhether it represents the photo technicians in thatunit or as a separate unit.6None of these dilemmas of determining employ-ee free choice would have arisen, of course, hadthe Respondent behaved lawfully. It had the rightunder the law to reject the Union's demand forbargainingin the larger, inappropriate unit; andunderSummer & Co. v. NLRB,419U.S. 301(1974), the Respondent could have declined to rec-ognize theUnion even as the representative of thephoto technicians in a separateunit,absent thedemonstration of a majority in a Board election.Had it followed this lawful course, the employeeswould never have been coerced into abandoningthe Union, and any expression of their sentiments,whether through the Board election or through apetition or letter like the one involved here, couldhave been accepted as a manifestation of their un-coerced choice.Instead,the Respondent chose acourse of action for which, asGisselteaches us, abargainingorder is the appropriate remedy.Accordingly, we find that the Respondent's un-lawful conduct may best be remedied by the impo-sitionof a bargaining order. We conclude,in agree-mentwith the judge, that the Respondent's bar-gaining obligationarose on the date on whichSchreiner held the group meeting with the photolab employees, as that meeting signaled the com-mencementof the unlawful course of conduct, andwe shall order the Respondent to bargain with theUnion, on request, concerning any term and condi-tion of employment, or change thereof, as to whichitwould have been required to bargain had theUnion become the bargaining representative onthat date.76We note that the Respondent makes no claimthat the separate phototechnicians unit is inappropriate,SeePanchito's,228 NLRB 136, 137 (1977) (bargaining obligation ap-plies to changes in terms and conditionsof employmentthat occur afterthe employer embarked on its courseof majority-destroying unfair laborpractices)AccordNLRB v Daybreak Lodge Nursing Home,585 F 2d 79,82 (3dCir 1978)ORDERThe National Labor Relations Board orders thattheRespondent,Color Tech Corporation, Red-wood City, California, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Soliciting employee grievances with an im-plicit promise to correct such grievances in orderto discourage its employees from union activities,membership, and support.(b) Unilaterally granting wage increases in orderto discourage its employees from union activities,membership, and support.(c) Promoting, supporting, and approving actionby its employees to,withdraw from Graphic Com-munications International Union, Local 280.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, recognize and bargain withGraphicCommunications InternationalUnion,Local 280, in the manner provided in this decision,as the exclusive representative of all the employeesin the bargaining unit described below and, if anunderstanding is reached, on request, embody suchunderstandingin a signed agreement:Allphoto technicians employed by ColorTech Corporationin itsphoto lab at its Red-wood City, California, facility; excluding allother employees, guards and supervisors as de-fined in the Act.(b) Post at its facility in Redwood City, Califor-nia, copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided bythe Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforcedby a judgmentof a United States court ofappeals, the words inthe notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof Appeals Enforcing an Orderof theNationalLaborRelations Board " COLOR TECH CORP.479CHAIRMAN DOTSON, dissenting in part.Iagreewithmy colleagues' adoption of thejudge'sfindings that the Respondent violated Sec-tion 8(a)(1) oftheAct by soliciting grievances,promisingbenefits,grantingwage increases, andsupporting the employee letter repudiating theUnion. I further agree with my colleagues' dismis-salof the complaint allegation that SupervisorDavid Doss' conversation with employee JeffreyIgnatovich constituted an unlawful interrogation inviolation of Section 8(a)(1) of the Act, and withthe dismissal of the 8(a)(5) allegations. I disagree,however, with my colleagues'issuanceof a bar-gainingorder to remedy the violations found.I do not find that the unfair labor practices com-mitted by the Respondent are of such magnitude tonecessitatethe extraordinary remedy of a bargain-ing order.Although I would not classify the viola-tions committed by the Respondent as trivial, theyare of neither a nature nor number that wouldimpede a fair election. Specifically, the Respond-ent's soliciting of grievances, promise of benefits,wage increases,and its support for the employees'letter repudiating the Union are insufficient, in myopinion, to influence forever the employees' freechoice if an election were conducted. There wereno threats of reprisals or of plant closure and nounlawful discharges or layoffs. In sum, the Re-spondent did not threaten the employment status orthe working conditions of the employees who sup-ported the Union. Although I recognize that theRespondent's conduct was directedat a small unitof employees, any lingering impact of the Respond-ent's violation may be dissipated by the Board's is-suance of cease-and-desist order and the posting ofitsnotice specifying to employees the unfair laborpracticescommitted by the Respondent and theRespondent's agreementto refrain from such con-duct in the future.' Neither the judge nor my col-leagueshave adequately explained why a free andfair election could not be conducted after the Re-spondent's unfair labor practices have been reme-died.In addition, I find inappropriate the imposition ofa bargainingorder in the separate unit of the photolab employees inasmuch as representation of a sepa-rate unitwas never contemplated by the Union. Atall times duringitsnegotiations with the Respond-ent, the Union maintained the position that thephoto lab employees should be accreted to the con-tractual bargaining unit, a demand that the Re-spondent lawfully refused.2The Union neverIMariposaPress, 273NLRB 528 (1984).2 In agreement with my colleagues,and for the reasons stated by thejudge in his decision,I find the accretion of the photo lab employees tothe contractual unit to be inappropriatestated a desire or even intimated it wished to repre-sent the photo lab employeesin a separateunit.Togrant a bargaining order in these circumstanceswould impose on the Respondent the duty to bar-gain over a unit not even contemplated by theUnion.Further, from the employees' standpoint there isno evidence that the employees expresseda desireto be represented in the smaller unit. The Union atall times told the employees they were to be in-cluded in the larger unit as the Union believed theywere performing bargaining unit work. Conse-quently,issuing abargaining order imposes on theemployees the smaller unit without any indicationthat the employees desire or ever desired theUnion's representation on this basis.Two recent court decisions offer some guidancein this regard. InHamilton Test Systems,743 F.2d136 (2d Cir. 1984), denying enf. to 268 NLRB No.175 (Feb. 27, 1984) (not reported in Board vol-umes), the Second Circuit invalidated a representa-tion election where the ultimate unit certified bythe Board differed substantiallyin size and naturefrom the unit voted on by the employees. Thecourt reasoned that the employees' free choice wasimpaired by their not knowing the eventual scopeof the bargaining unit. Among the reasons articu-lated by the court to have affected the employees'vote were that: (1) the employees might have be-lieved that the smaller bargaining unit would pro-vide insufficient strength to justify union represen-tation; (2) the employees might have believed thatrepresentation by a union in only part of the facili-ty could produce divisiveness and undesirable ten-sions in the workplace; and (3) interpersonal rela-tionships within the plant might have made an indi-vidual employee comfortable with a facilitywideunit but might cause concern and distress overleadershipin a smallerunit. Similarly, inNLRB v.Lorimar Productions, 771F.2d 1294 (9th Cir. 1985),the Ninth Circuit, following the principlesenunci-ated by the Second Circuit inHamilton Test Sys-tems,invalidated a representation election wherethe Board held the election and impounded the bal-lots pending a determination by the Board of theappropriate unit. The court held that theBoard'sballot impound procedure impaired the conduct ofthe election by misleading the voters as to thescope of the unit. The court stated that employeesmust be afforded the opportunity to cast informedvotes on the unit certified.If these courts have refused to validateelections(the preferred method of demonstrating employeedesires) where employees were not clearly affordedan opportunity to choose the bargaining unit inwhich they wished to be represented, it follows 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat they would also refuse to enforce the extraor-dinary remedy of abargaining orderimposed by theBoard without any indication of employee freechoice regarding the size of the unit. In the ab-sence of any showing here that the employees wishto be represented in the smaller unit, I would notimpose a bargaining order.3Accordingly, for all the foregoingreasons, Iwould not grant a bargaining order in the presentcases.8 Indeed,fromthe evidence here,itappears that the affected employ-ees only contemplated representation in the overall unit,not the smallergrouping that the majoritywould impose.My colleagues miss the pointthat a Gissel order isdesignedonly to protectemployeechoice,not toimpose a union because the employer misbehavedWE WILL, onrequest,recognize and bargainconcerning rates of pay,wages, hours, or otherconditions of employment with Graphic Communi-cations International Union,Local 280 as the exclu-sive representative of all employees in the unit de-scribed above.COLOR TECH CORPORATIONKathleen D. Aure, Esq.,for the General Counsel.Sam Holmes Esq. (Angell, Holmes & Lea),of San Fran-cisco, California, for theRespondent.David Rosenfeld,Esq. (Van Bourg, Allen,Weinberg &Roger),of San Francisco, California, for the ChargingParty.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT solicit grievances from you undercircumstances that imply that we are promising tocorrect such grievances in order to dissuade youfrom engaging in union activities.WE WILL NOTunilaterally grant wage increasesin order to dissuade you from engaging in unionactivities.WE WILL NOT promote, support, or approve thepreparation and circulation of any letter or otherdocument wherein you seek to withdraw fromGraphicCommunications InternationalUnion,Local 280 or any other labor organization that youmay join.WE WILL NOTrefuse to bargain, on request, con-cerning rates of pay, wages, hours of employment,or other conditions of employment with GraphicCommunications International Union, Local 280, asthe exclusive representative of all employees in thefollowing appropriate unit:Allphoto technicians employed by ColorTech Corporation in our photo lab at our Red-wood City, California, facility;excluding allother employees, guards and supervisors as de-fined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.DECISIONSTATEMENT OF THE CASEWILLIAM L.SCHMIDT,AdministrativeLaw Judge.This matter was heard October 20, 1983, atSan Francis-co, California. The proceedingis based on a charge filedJune 11,1982,1 againstColor Tech Corporation (the Re-spondent) by the Graphic ArtsInternationalUnion,Local 280 (the Union)2 allegingthat the Respondent vio-lated Section8(a)(1) and(5) of the Act.Pursuant to thatcharge, the Regional Director for Region 20 of the Na-tionalLaborRelationsBoard(theBoardorNLRB)issued a complaintdated July28, alleging that the Re-spondent violated Sections8(a)(1) and(5) and 8(d) of theNational LaborRelationsAct (the Act). Thereafter, theRespondentfiled a timelyanswer dated August2 where-in it deniedthat ithad engaged in the alleged unfairlabor practices.On the entire record,a my observationof the demean-or ofthe witnesses,and my carefulconsideration of theposthearingbriefs filed by theGeneral Counsel and theRespondentand the oralargument presentedon behalf ofthe Charging Party at thehearing, I make thefollowingFINDINGS OF FACT1. JURISDICTIONRespondent,a California corporation with an officeand place of business in RedwoodCity,California, hasbeen engaged in the business of providing lithographicpreparatory services.During the 1981 calendaryear,Re-spondent, in the conduct of its operations,purchased andreceived at its Redwood City facility goods and materi-als valued in excess of $50,000 directly from suppliers lo-cated outside the State of California.I find that Respond-ent has been,at all material times, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that it will effectuate the purposes ofthe Act forthe Board to exercise its jurisdiction in thelabor dispute involved here.IAll dates refer to 1982unlessspecified otherwise.2The name of the Union appears as amended at the hearing3Certain errors in the transcript have been noted and corrected. COLOR TECH CORP.481II.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The PleadingsThe complaint alleges that about January 16 a majori-ty of the photo technicians employed in the Respond-ent'sphoto lab designated and selected the Union astheir representative for collective-bargaining purposes;that on February 8 the Union requested that the Re-spondent recognize it as the photo ]lab employees' repre-sentative by treating them as an accretion to an existingunit of lithographic production employees employed bymembers of the Printing Industries of Northern Califor-nia (the Association), including the Respondent, and rep-resented by the Union since 1978; and that since Febru-ary 8, 1982, the Respondent has refused to recognize theUnion, as requested, in violation of Sections 8(a)(1) and(5) and 8(d) of the Act.The complaint also alleges that Respondent refused tobargain with the Union in good faith by promising em-ployees wage increases, soliciting employees' complaintsand grievances,granting wage increases,soliciting em-ployees to revoke their authorization to have the Unionrepresent them and bypassing the Union in dealing withemployees concerning wages, hours, and other terms andconditions of employment in violation of Sections8(a)(1)and (5) and 8(d) of the Act. Alternatively, the complaintalleges that the Respondent's independent violations ofSection 8(a)(1) of the Act (including, certain allegedly un-lawful employee interrogations in addition to the otherallegedly unlawful conduct noted above) were so seriousand substantial as to warrant a remedial order requiringthe Respondent to recognize and bargain with the Unioneffective February 8 in a separate unit limited to itsphoto technicians.The answer joins the issues raised by affirmatively al-leging that the Respondent has recognized and bargainedwith the Union as the representative of its lithographicproduction employees since 1970, but denies that itsphoto technicians are an accretion to the representedunit.More specifically, the answer alleges that its photolab department in which Respondent's photo techniciansare employed has been in existence for 7 years and thatduring that period "Local 280, with full knowledge ofthe existence of the department and of the work donetherein did not assert that [the photo technicians] werecovered by or subject to [the lithographic productionemployees] collective bargaining agreement." Althoughthe answer denies that the photo technicians are an ac-cretion to the existing unit, it admits that the Respond-ent's photo technicians constitute a separate appropriateunit.4Although the answer admits that the Union re-4Respondent's answer concerning the appropriateness of a separatephoto technicians unit is qualified with phrases such as "will admit forthe purpose of an election proceeding, if the Board will hold an elec-tion,"and "if determined by the Board, would constitute a separate ap-propriate unit"Under Sec. 102 20 of the Board'sRules and RegulationsRespondent is required to file an answer containing an explicit admission,quested the Respondent to bargain with it as the repre-sentative of the photo technicians as an accretion to thelithographic production unit on February 8 and that itrefused, it denies that a majority of those employees se-lected the Union to represent them or that the Unionwas the statutory representative of those employeeseither as an accretion to the larger unit or separately.The answer also denies that the Respondent engaged inthe conduct alleged as unfair labor practices in the com-plaint and that a bargaining order remedy is required inthis case.B. The Evidence1.BackgroundRespondent commenced operations in May 1970 as alitho prep house and executed an agreement with theUnion applicable to its production employees. From thattime until 1974, Respondent purchased photo composi-tion transparencies for use in its litho prep operationsfrom speciality houses in Los Angeles, San Francisco,and Palo Alto. The transparencies produced by thesesupplierswere then utilized in Respondent's operationsby its lithographers in the preparation of lithographicfilm.Where the customer provided properly sized mate-rial not requiring any composing work, the material wasgenerally sent directly to the lithographers to commencethe preparation of lithographic film.In 1974, Respondent opened its own photo lab for thepurpose of making its own composed transparencies. Be-tween 1974 and 1981, the employee complement of thisdepartment grew from one to four employees. DavidDoss, the photo lab department manager, was originallyhired in April 1981. It is admitted that Doss is a supervi-sor within the meaning of Section 2(11) of the Act.Until 1980, the photo lab work consisted primarily ofproducing composite transparencies from customer-pro-vided material utilizing standard photographic equipmentand a hand-trimming, fitting, and gluing process. By pro-ducing its own transparent compositions, the Respondentnaturally had a sizable reduction in its need for servicesfrom outside photo labs. There is no evidence that thisinhouse photo lab work, by its inherent nature, had ameasurable impact on the work of the lithographic pro-duction unit.5 And, from the inception of Respondent'sphoto lab, employees of that department were never uti-lized to perform any work traditionally performed byRespondent's lithographers, or vice versa.The evidence shows that the Union was aware of theexistence of Respondent's photo lab department longdenial, or explanationof eachcomplaint allegationThe General Coun-sel's allegation concerning the appropriateness of a separate photo techni-cians unit is straightforward and explicit requiring a similar type of ad-mission,denial,or explanation The appropriateness of theunit alleged inthe complaint is in no way dependent on whether the proceeding is forpurposes of an election under Sec 9, or as here, pursuant to Sec 10 ofthe Act Accordingly, I find that the Respondent's qualified admission isnot an explanation cognizable within the meaning of Sec 102 20, anddeem the answer as an admission that a separatephototechnicians unit isappropriate6This is not to say that by adding the photo lab service, the Respond-ent did not attract added work for its litho prep operations from otherhouses that do not offer the photo lab service 482DECISI®NS OF THE NATIONAL LABOR RELATIONS BOARDbefore the events giving rise to this case occurred, albeititregarded the Respondent's conduct of the photo laboperation to be "secretive" apparently because the photolab operations were conducted in an area entirely sepa-rate from the lithographic production employees. Thereisno evidence that the Union ever sought to claim thephoto lab work at the various times when it negotiatedthe successive collective-bargaining agreements or that itever complained of any interference with unit work bythe photo lab employees. Indeed, the Union does notnormally represent photo lab employees.InOctober 1980, the Respondent purchased and in-stalled in its photo lab a device known as a computerizedlowbed composing camera (computer camera). The com-puter camera is a significant advancement because ofboth the range of work it is capable of performing andthe enhanced quality of the final product, namely, thecomposite transparencies. Thus, the computer camera iscapable of producing a duplicate composite transparencyfrom a variety of elements at the proper size and in theproper position thereby eliminating the slower hand-trim-ming and gluing process. In addition, color and shadowvariations can be controlled or altered on the computercamera to produce a more eye-pleasing result. Equallyimportant from the customer's point of view is the factthat the higher quality computer-composed transparencycan be produced from several different pieces of artwork and/or transparencies at a substantially reducedcost over the hand-composed transparency and at aneven more substantial savings over the scanning andstripping composing method that the lithographers arecapable of performing.Respondent's new technology was housed in its photolab department and was operated solely by photo lab em-ployees. Respondent continued to assign jobs on the basisof a determination of the method that would produce thebest results for customer needs at the lowest cost. Ber-nard Schreiner, Respondent's president, testified withoutcontradiction that the type of jobs assigned directly tothe lithographers has not been affected by the purchaseand operation of the computer camera because compositepreparation work has never been assigned to the litho-graphic employees.2.The union organizing effortIn January, photo lab employee DavidDissinger con-tactedHans Hammann, a union organizer,to learn whatthe Union could do for the photo lab employees if theyselected the Union as their representative. Dissinger saidthe photo technicians became interestedin union repre-sentationbecause of "a slight disgruntlement in the divi-sion. . . ." Hammann invited the photo lab employeesto come to the union hall on Saturday, January 16, todiscuss unionrepresentation.Dissinger and two otherphoto lab employees, Jeffrey Ignatovich and Gary Hess,accepted the invitation and went to the union hall in SanFrancisco where they first met with Hammann and laterUnion President Raymond Pappert. All three employees(amajority of Respondent's photo lab employee comple-ment) signed union authorization cards. 6In the course of the meeting, the employees describedtheirwork to Hammann because he was not familiarwith the computer camera. After listening to their expla-nation,Hammann expressed his conclusion that theywere, in effect, performing the work of unit strippers.Hammann testified that from the explanation he receivedthisparticular camera photo composes negatives to alarger transparency, which would then be used for thescanningprocess and eliminating the need for havingmany separate scans, thereby saving substantial sums ofmoney for the company. However, Hammann, an experi-enced lithographer, acknowledged on furtherexamina-tion that he was not familiar with the specific work per-formed by the scanners and strippers at Respondent'sshop either before or after the installation of the comput-erized camera.When Hammann explained the photo labemployees' work to Pappert, he agreed withHammann'sconclusion.By a letter dated February 8, Pappert advisedSchreiner that the photo lab employees had joined theUnion. The letter also asserted that: "It is the union's po-sition that they should come under . . . the current col-lective bargaining agreement." Pappert's letter requeststhat the photo lab employees be classified as scanner op-erators and paid at the rate of $18.21 per straight-timehour.? In addition, Pappert's letter informed Schreinerthat the photo lab employees would be added to the pen-sion and health care billing beginning in February.Shortly after the Union wrote the Respondent de-manding recognition, Doss asked Ignatovich why theemployees had gone to the Union. In the course of theconversation Doss also told Ignatovich that they werethe highest paid photo lab technicians in the area andthat it would be hard for them to get a job in the area atthe same salary level.8When Schreiner failed to respond to Pappert's letter,Pappert telephoned Herbert Riley, the Association's ex-ecutive director, requesting a meeting concerning Re-spondent's photo lab employees.The first occasion the parties were able to meet aboutthe photo lab was March 23. The meeting was held atthe Association's office. Present for the Respondent wereRiley and Schreiner; present for the Union were Pappert6tThe authoriza ioncards ofDissinger and Hess were properly identi-fied and received in evidence at the hearing Ignatovich identified andauthenticated an authorization card that he executed but the transcriptand my notes reflect that it was not offered or received in evidence OnMay 25, 1984, I issued an order to show cause why G C. Exh 7 (thenumber contained on the exhibit)or 7(a) (the number used in the tran-script)-the authorization card of Ignatovich-should not be received inevidence nunc pro tunc That order was made returnable by close ofbusiness Monday, June 4, 1984 No response was received from any partyto the proceedingThere beingno response,and it appearing that the fail-ure to offer Ignatovich's authorization card was an inadvertent oversight,the noted exhibit is received As another exhibit was denotedin the tran-script asG C Exh7(b), the designation of Ignatovich's authorizationcard is hereby denoted G.C Exh 7(a)For most photo lab employees, compliance with this demand wouldresult in a basehourly rateincrease in the range of 100 percent.8Although this testimony was elicited from Ignatovich by means ofleading questions,Doss was never asked about the incident and, hence, itis uncontradicted COLOR TECHCORP.483and Hammann. Schreiner brought an exemplar of thephoto lab work and argued that it was not bargainingunitwork but Pappert would not be convinced. Rileytook the position that the Respondent would never agreeto include the photo lab in the existing unit, that it wouldgo to the NLRB for an election first. Near the conclu-sion of the meeting, Pappert and Schreiner discussed thehourly rate the Union requested in the February 8 letteras well as other rates. Schreiner told Pappert that Rileyand he would take the matter under advisement, and an-other date would then be set to meet with the Union.3.Respondent'smeetingwilh employeesIn April or May, Schreiner met with the four photolab employees, the department supervisor, David Doss,and the plantmanager,George Nida.9 As the lab em-ployees areassignedto different shifts around the clock,there had never beena group meeting with managementbefore.The General Counsel argues that the Union's"lawful and proper role" as an employee representativewas undermined by the Respondent's conduct at thismeeting andduring the period shortly after.Ignatovich, who has worked in the lab since August1981, testified that Schreiner "basically wanted to knowifwe were having some problems, would we pleaserelate to him what some of these problems were."Igna-tovich further testified that Schreiner also said that hehad received "a letter from the Union stating that [we]had applied for membership, and he just wanted to knowwhat was going on." Ignatovich told Schreiner that hisconcerns were the lack ofa pension plan and additionaljob security and stability. In response, Schreiner ex-pressed dismay that Ignatovich was not aware of the Re-spondent'sexisting pension plan.Schreiner also arguedthat job security was something that each employee hadto make for himself. Ignatovich also asked for the oppor-tunity to observe otherareasof the shop "so we have abetter understanding of how to do their job."10 Ignato-vich recalled that Schreiner asked the employees to holdoff on the Union "until he investigated a couple of [un-specified] things."Dissinger,who had been employed by Respondent for3 years, testified that Schreiner asked what the problemswere-that he was "curious astowhy we went to theUnion before we had talkedto management."Dissingerrecalled that Ignatovich spoke out first about the pensionplan and job security, and that employee CraryHess ex-pressed concern about money and a lack of understand-ing about his basic benefits. Dissinger too expressed con-cern aboutwages-it was his view that the employees inthe photo lab were no longer just photo technicians. Ac-cording to Dissinger, Schreiner stated that he wanted to"have some time to have Dave Doss lookinto area[photo] labs and see what the actual . . . wage ratewas." Dissingersaid that Schreiner asked the photo labemployees to hold off further action on the Union be-9At the time of the hearing, Nida was no longer employed by Re-spondent10 Inthe period following the meeting, [gnatovlch said that he wasprovided with the opportunity to observe what was "going on in scannerand stripping and dot etching, and understand how [he could] turn out abetter product to help other people on down the line "cause he "wanted to see what the situation was." Dis-singer also said that in the course of the meeting Dossexpressed the opinion that the photo lab employees couldnot join the Union but Doss had no recollection of sucha remark.Schreiner asserted that his meeting with the lab em-ployees occurred in June. l t Schreiner said that he "sortof went through the benefits of the companyas it wasstructured at that time" and that his explanation "led toquestions." From their questions Schreiner learned thatsome employees were not aware of Respondent's pensionplan. Theonlyother recollection elicited from Schreinerabout this meeting concerned his statement about job se-curity. In Schreiner's words, he told the employees that"the only security . . . with any company was . . . if thecompany was successful and able to grow. . . .Although Doss recalled the meeting, he was not askedto relate his recollection of what occurred other than thestatement attributed to him by Dissinger.4.Robert Connelly'smeetingswith employeesAccording to both Dissinger and Ignatovich, the Re-spondent's insurance agent,RobertConnelly of theR.M. Connelly Company, met individually with thephoto lab employees 2 or 3 weeks after themeeting be-tween Schreiner and the photo lab group. Dissinger saidthatConnelly explained the Respondent's benefits thatapplied to him and asked for Dissinger's ideas aboutother benefits that Respondent could make available toemployees. Dissinger suggested a profit-sharing programto Connelly and he said that Connelly responded: "Well,we'll look into it."Ignatovich said that Connelly explained the details ofthe Respondent's pension plan-"who pays for it, how itworks [and] what the money is investedin . . . ." Igna-tovich also testified that Connelly told him that "DaveSchreiner and he had kind of kicked around differentideas as far as a possible stock buying program for theemployees,"which Ignatovich characterizedas "[j]ust.. . nice little things like that."Connelly was not called to testify. There is no evi-dence that any management representative was presentfor the meetings between Connelly and the employees.The Respondent argues that Connelly is an independentcontractor totally lacking authority to affect the Re-spondent's labor relations policy and that he was not au-thorized to do anything other than explain the existingbenefits to employees.5.The pay increasesIt is undisputed that all the photo lab employees weregranted significantpay increases effective June 7.Schreiner described these increases as a part of the Re-spondent'snormalmerit review policy.Under thatpolicy,nonbargaining unit employees are reviewed 3months following their hire and are given a wage in-crease if merited. Thereafter, reviews are conducted at 6-month intervals and wage increases are granted when ap-11This conflict about thetimingof themeeting is highly pertinent andis discussed in greaterdetail below 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpropnate. According to Schreiner's testimony, fairly in-terpreted, the 6-month review intervals are more or lesstarget times that are not necessarily strictly adhered to inpractice. Instead, supervisors will review an employeeabout such an interval, whenever it is decided to concen-trate on personnel matters.With the foregoingin mind,the documentary evidencediscloses that effective June 7, Dissinger was granted a$2.25 increase in his, base rate to $11 per hour. Watkinswas given a $1.50 raise to $14.50 per hour. Hess and Ig-natovich were each given $1.50 raises to $10 per hour.Hess, Ignatovich, and Watkins, who were hired betweenSeptember 3 and October 12, 1981, had each receivedone 50-cent-per-hour merit increase prior to the June 7increase.Those prior increases were granted approxi-mately 3 months after their employment. Dissinger hadreceived three previous merit increases-the first was inthe amount of $1 per hour approximately 5 months afterhis hire; the second in the amount of $1 per hour cameslightly over 4 months later; and the third in the amountof 75 cents per hour came 5 months later. Dissinger'sJune 7 increase was 8 months after his immediately pre-ceding increase.Doss said that he determined the amount of the June 7increase and recommended that amount to Schreiner.Doss said the amounts were based "just from past experi-ences . . . and talking to other photo lab owners andmanagers,coming up with what they paid employees,and just my own experience of . . . our profit marginand costs." Doss also said that the June 7 wage increaseswere based on conversations with other shops over theprevious year and at times even before he was hired byRespondent. In addition, Doss said that his review ofpast records revealed that his predecessor was delinquentin conducting reviews, a practice he was trying to cor-rect.According to Dissinger, he was first informed of theJune 7 increase approximately 1 week after he met withConnelly, in late May or early June. Dissinger said thatthe conference about his raise took place in Schreiner'soffice in the presence of Schreiner and Doss. Dissingersaid that Schreiner offered a raise of $2.25 per hour andhe responded by telling Schreiner that he wanted sometime to think it over. Schreiner consented to that request.Asked initially if Schreiner mentioned the Union whenthewage increase was granted, Dissinger testified: "Idon't believe he mentioned the Union. He might haveimplied it, but I don't believe he mentioned it." LaterDissinger testified that Schreiner "might have" men-tioned the signing of the employee letter (discussedbelow) notifying the Union that the employeesno longerdesired to be represented but he was not "positive ofthat."AfterDissinger's recollectionwas refreshed bymeans of his prehearing affidavit, he testified thatSchreiner had stated in the course of the pay increaseconference that "he . . . wanted to try to not involvethe Union, if it was possible."Following the meeting, Dissinger spoke with Ignato-vich and Hess. Both informed Dissinger that they hadaccepted the raises proffered to them. After Dissingerlearned of this circumstance, he returned to Schreinerthe following day and asked whether the amount of thepay increase was negotiable. SchreinertoldDissingerthat it was not and that the offeredincreasewas "a goodraise,if you think about it." At that point, Dissinger ac-cepted the raise.No testimony was elicited from Schreiner or Dossabout the pay raise conference withDissinger.Ignatovich recalled that his conference with Schreinerabout the pay raise was in early June. Ignatovich furtherremembered that Schreiner told him the amount of raisethatwas being offered and that he could have a coupleof days to think it over. However, Ignatovich acceptedthe raise on the spot. LikeDissinger,Ignatovich exhibit-ed substantial reluctance and discomfort whencounselfor the General Counsel sought to elicit information as towhether the proffered pay raise was connected in anyfashion to his continued adherence to the Union. He onlyacknowledged the subject of the Union was broached atall after the General Counsel tendered his prehearing af-fidavit to him in order to refresh his recollection and hethereafter sought repeatedly to diminish any adverseimpact bymaking,or attemptingto make, nonresponsivedeclarations.However, when bluntly confronted by theUnion'scounsel,IgnatovichacknowledgedthatSchreiner had told him to get back with him in a coupleof days as to whether he wanted to continue with theUnion or accept the profferedwage increase.Schreinerdid not contradict this testimony.6.The letter repudiating the UnionIgnatovich recalled (after his recollectionwas re-freshed again with his prehearing affidavit) that within afew days after the pay increase was granted, he suggest-ed to Hess that someone should draft a letter withdraw-ing from the Union and get it to the Union "one way oranother." The following day, Hess called his attention tosuch a letter on Respondent's stationery and Ignatovichsigned it.Dissinger said that Ignatovich called his attention tothe letter when he came to work. Dissinger thought thisoccurred the day afterhe discussedthe pay increase withSchreiner.Both Dissinger and Ignatovich testified that the letterwas laying on the finishing table in the photo lab whenthey signed it. That table serves, among other things, asDoss' desk.Schreiner acknowledged that the letter was typed bythe administrativeassistantwho performs some of hisclericalwork or by one of the other office secretaries.He said that it was delivered to him by the last person(not named) who signed the letter. Initially, Schreinertestified that the letter was given to him after the pay in-creases had been granted but later, when called as a de-fense witness, Schreiner attempted to assert that his finalmeeting with Pappert discussed below occurred in mid-May and that he received the letter repudiating theUnion before the meeting and, hence, before the pay in-creases were granted.Doss testified that Hess spoke to him about the letterand that he demurred telling Hess that the letter was upto the employees. Doss denied that he told Hess (who COLOR TECH CORPdid not testify) that he would get the letter done for himor that he instructed any secretary to prepare the letter.The letter was never offered in evidence. The GeneralCounsel represented that she was never in possession ofthe letter,and, asdescribed below, when the letter wastendered to Union President Pappert he returned it toSchreiner. Schreiner testified that the letter could not belocated at the time of the hearing.7.The final Respondent Union meetingPappert testified that on June 10, Schreiner and Rileymet with him for dinner at a local restaurant. In thecourse of this meeting themanagementrepresentativesattempted to persuade Pappert to abandon his effort torepresent the photo lab employees.When this failed,Schreiner handed Pappert a letter signed by the photolab employees on Respondent's stationery, which con-tained a statement that they no longer wished to be rep-resented by the Union. Schreiner told Pappert that "thewhole meeting is moot anyway, because the employeesdon't want to be in your Union any more."' Pappert re-turned the letter to Schreinerassertingthat "the letter isobviously too late now . . . you've committedan unfairlabor practice." Pappert then told Riley, "He's been bar-gaining and negotiatingwith the employees, and obvi-ously,we've got an unfair labor practice on our handsnow." Pappert said that Riley, who did not testify, re-sponded by saying that they couldnegotiateor Pappertcould go to the NLRB. The following day, the Unionfiled the instant charge.C. Further Findings and Conclusions1.The 8(a)(1) allegationsThe General Counsel argues that the Respondent vio-lated Section 8(a)(1) of the Act by: (1) promising andgrantingwage increases; (2) dealing directly with em-ployees, soliciting employee complaints, promising in-creased pension benefits and improved terms and condi-tions of employment; and (3) initiating, sponsoring, andapproving the employees' letter revoking their bargain-ing authorizations to the Union.12Schreiner's group meeting was unmistakably designedto identify those problems that caused the photo lab em-ployees to undertake union organizational activities. TheBoard has held that employers unlawfully interfere withprotected employee rights in violation of Section8(a)(1)of the Act by soliciting employee grievances and com-plaints in response to organizational activity becausesuch conduct carries with it an implied promise to cor-rect those matters that caused the employees to engagein such activities.Uarco Inc.,216 NLRB 1 (1974). Im-plicit in the Board's rationale is the notion that an em-ployer does not lose the protection of Section 8(c) of theAct if care is exercised to dispel the implication inherentin soliciting grievances by clearly informing employeesthat benefits will not be promised or granted in order to12 The General Counsel also argues that the Respondent violated Sec8(a)(5) by this particular conduct For analytical purposes,however, con-sideration of the alleged 8(ax5) conduct will be treated in a later subsec-tion485dissuade them from exercising their Section 7 rights.Thus, an employer can lawfully use such meetings to tellemployees about existing benefits as Schreiner did in Ig-natovich's case in connection with the pension plan andto present his own views as he did in connection withthe issueof how to best achieve job security.However, Schreiner went far beyond the bounds ofmerely presenting his own views and explaining existingbenefits. This is evident from his appeal at the conclusionof the meeting when he asked the photo lab employeesto hold off on the Union until Doss either investigatedarea wage rates (a matter identified by at least two em-ployees present as a problem that gave rise to their inter-est in organizing) or looked into a couple of things. Suchstatementswould undoubtedly raise employee expecta-tions that Schreiner was willing, at the very least, toconsider action that would remedy the important com-plaints they had voiced rather than assure them that hewould not exercise an employer's inherent economicpower over their livelihood in order to dissuade themfrom theirlegitimateactivities.The events that followedclosely after this meeting demonstrated that their proba-ble expectations were going to be met.13It is admitted that Schreiner arranged to have Connel-ly come to the Respondent's plant ostensibly to explainthe existing pension plan and it is uncontradicted thatConnelly solicitedsuggestionsabout other benefits thatcould be implemented in the future. It is also uncontra-dicted that he told at least Ignatovich that Respondentwas considering a stock purchase plan. Respondent dis-claims responsibility for the claimed unlawfulness ofConnelly's actions by denying that he was an agent oftheRespondent empowered to make such inquiries orpromise additional benefits but Connelly was not calledto corroborate this self-serving assertion. Furthermore,because of the circumstances of Connelly's involvement,I reject the Respondent's assertion. Although it is truethatConnelly is an independent insurance broker, hismeeting with the photo lab employees was arranged onthe plant premises by Schreiner for the purpose of ex-plaining a benefit that his independent firm provided forthe Respondent. Moreover, Connelly was permitted tomeet with the employees unsupervised by any of the Re-13 I reject as unworthy of credit Schreiner's testimony concerning thechronology of events,ie , that his final meeting with Pappert wherein hepresented the Union'spresidentwith the employees'letteroccurredbeforehis group meeting with the employees and the date of the pay in-creasesThis testimony by Schreiner was susceptible of corroboration tosome degree or another by a number of witnesses primarily within theRespondent'scontrol, namely, Doss, Riley, Connelly,and the clericalemployee who prepared the letter No effort was made to obtain suchcorroborationAdditionally, Schreiner's testimony about the substance ofhis meeting with the employees, his reasons for having Connelly speak tothe employees,his own testimony that Connelly spoke to employeesbeforethe final meeting with Pappert and his testimony that employeeswere, in effect, still supporting the Union when he met with them is in-consistent with his broad description of the chronology of the pertinenteventsAdditionally,Schreiner demonstrated the unreliability of hisrecollection by testifying initially that only one meeting involving Pap-pert and himself occurred,forgetting completely the March 23 meetinguntil he was recalled after Pappert's testimony By contrast,there was asufficient degree of consistency in the testimony of Pappert,Dissinger,and Ignatovich to merit the conclusion,which I have reached,that theirtestimony represents the more reliable version of the chronology 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent's officials and his remarks to Ignatovich arestrongly suggestive of Schreiner's concurrence.Whenthese factors are considered in the context of Schreiner'sgroup meeting only a few days earlier, the appearance ofConnelly's authority is inescapable especially where, ashere, there is absolutely no evidence that employeeswere in any way advised of any limits on Connelly's au-thority to speak on behalf of the Respondent aboutfringe benefits.Respondent argues that the pay increases that followedshortly after the group meeting and Connelly's meetingswere merely regular merit increases.Respondent alsoargues that it was placed in a "damned if you do anddamned if you don't" situation as pertains to the wageincreases.The record fails to support either of the Re-spondent'sarguments.Instead,a preponderance of theevidence shows that the June wage increases were tieddirectly to the employees' organizing effort. This conclu-sion is supported by Schreiner's concluding request atthe group meeting that the employees defer their orga-nizing effort until Doss had conducted further investiga-tions.Added support is found from the fact that thewage increases were not granted outright, but ratherwere presented by Schreiner as an alternative to furtherunion activities. Additionally, the documentary evidenceshows that the size of the increases exceeded any meritincreasesthat had been granted either before or after theJune wage increases by substantial amounts.'' This latterfact is all the more significant in view of other uncontra-dicted evidence that they occurred at a time when thework in the photo lab was at a low ebb. Although thatsame documentary evidence tends to support Schreiner'stestimony that merit reviews and increases were erratic,the documentary evidence also shows that the photo labemployees had never before received an increase all atthe same time. Accordingly, on the basis of direct evi-dence tying the June increase to the organizing effortand the circumstantial evidence that permits the same in-ference, I find that the June increases were merely onepart of a chain of several events designed to dissuade theemployees from supporting the Union.Likewise, the preponderance of the evidence supportsthe inference that I have drawn that the Respondent wasresponsible in the mainfor the employee letter disavow-ing the Union. Although there is no direct evidenceshowing that the Respondent's agents"initiated"the em-ployee letter, the General Counsel did provide sufficientevidence through the reluctant employee witnesses to re-quire the Respondent to go forward with other evidenceto absolve itself of the connection that the GeneralCounsel had shown between the Respondent and theletter. In the first instance, the General Counsel was ableto show a course of conduct on the Respondent's partdesignedto achieve the result that the employee letter14 I do not credit Doss' vague explanation as tohow the amounts ofthe increases were determinedThe fact thatDissinger,whom Doss re-garded asa very goodemployee,received two priorincreasesafter Dosswas hired that were less than half the amountof theJune 7 increase,simply renders Doss' explanationhard to believe And Doss' purportedconcernover hispredecessor's failure toconduct timelyreviews is incon-sistentwith Dissinger's June 7increase 2 monthsbeyond what would benormal under Respondent'spolicy.exemplified through the period of time immediately pre-ceding the appearance of the letter. Second, the letterwas said to have been on the Respondent's stationeryand was prepared in the Respondent's office, perhapseven by the individual who serves Schreiner in a clericalcapacity. Third, the letter was made available to employ-ees at a work location that serves as Doss' desk. Fourth,the letter was delivered to Schreiner who, in turn, at-tempted to use it to the Respondent's advantagein deal-ing with the Union over the problem that was posed bythe employee organizing effort and the Union's demandfor recognition. Fifth, as noted above, it is my conclu-sion that Schreiner was not truthful in his testimonyabout the chronology of events, which included thegroup meeting, Connelly's visit to the plant, the wage in-creases and the letter. Instead, Schreiner's effort to placethe appearance of the letter before the other eventsmerits the inference that I have made that the Respond-ent was actively encouraging its employees to cease theirorganizational activities.When the weight of the GeneralCounsel's evidence is considered against the bare denialsof Schreiner and Doss that the Respondent lacked in-volvement with the employee letter until it was deliv-ered to Schreiner by the final signer, the Respondent'sprotestation of innocence about the letter is not credible.Although it is my conclusion that the evidence does notpermit the inference that the Respondent actually "initi-ated" the letter as the General Counsel has alleged, I dofind that the Respondent actively promoted, supported,and approved the letter.The complaint alleges that Doss unlawfully interrogat-ed employees, but the General Counsel's brief does notargue this allegation. Nevertheless, there is uncontradict-ed evidence that in approximately February Doss askedIgnatovich why the employees had gone to the Union.There is no evidence that employees had theretofore dis-closed their individualallegianceto the Union or other-wise overtly disclosed their sympathies. Likewise, thereisno evidence that this inquiry had any legitimate pur-pose. Accordingly, I find such an inquiry in the circum-stances would tend to coerce employees.In view of the foregoing findings and conclusions, Ifind that the Respondent violated Section 8(a)(1) of theAct by the conduct of Schreiner and Connelly in solicit-ing employee grievances and ideas for future benefitsunder circumstances calculated to leave employees withthe expectation that favorable action would be taken inwhole or part; by urging employees to forgo their orga-nizational activitieswhile Respondent investigated areawage rates or other matters and thereby impliedly prom-ising to adjust wages; by granting wage increases calcu-lated by their presentation,size, and timingto induce em-ployees to abandon their support for the Union; and bypromoting, supporting, and approving the employeeletterwithdrawing support for the Union. Similarly, IfindRespondent violated Section 8(a)(1) of the Act byDoss' coercive interrogation of Ignatovich. Except to theextent discussed below, the complaint allegations thatallege violations of the Act by labeling these same eventsdifferently will be dismissed as the finding that I havemade above, in my judgment, correctly characterizes COLOR TECH CORP.these events and further remedial action is unnecessary.In particular, the General Counsel alleges (but does notso argue inher brief) that Schreiner unlawfully interro-gated employees.Although the evidence shows thatSchreiner questioned employees about the problems thatcaused them to seek union representation, the essence ofSchreiner's conduct was to solicit grievances rather thanto coercively interrogate employees.2.The bargaining order allegationsContrary to the General Counsel's primary complaintallegation pertaining to Respondent's bargaining obliga-tion, it would be inappropriate to find at this time thatthe photo lab employees are an accretion to the existingunit. It is true as the Charging Party, in effect, arguedthat the Board has regularly included precamera, paste-up, and design employees who perform functionssimilarto those performed by the Respondent's photo lab em-ployees in units of lithographic production employees,the type of historical unit represented by the Union here.Nowels Publications,219 NLRB 222 (1975);ParamountPress, Inc.,187 NLRB 536 (1970);Bank of America, 174NLRB 298 (1969); andPrinting Industry of Seattle,116NLRB 1883 (1956). See alsoPrinting Industry of Seattle,202 NLRB 558 (1973). However, the Respondent's photolab has been in existence over the period of several suc-cessive collective-bargaining agreementsand, until now,the Union has never sought the inclusion of those em-ployees in the unit it currently represents. Although theunion representativeswho testified asserted that theywere unaware of the precise nature of the work beingperformed by the Respondent's photo lab department,Pappert in particular acknowledged that he was aware ofits existence.Given the nature of the Board's unit scopepolicy in this industry, it is fair to infer that the operationof a photo lab at a plant similar to the Respondent'swould, standing alone, be sufficient to alert the Union toat least the possibility that the photo lab employees wereperforming work that arguably could warrant their in-clusion in an existinglithographic production unit.This basic circumstancewas not affected in anymanner by the installation of the computerizedcamera inthe photo lab. Rather, the evidence here shows that thisrecent development merely automated the work of thatdepartment and improved the quality of the product thatitproduces. It did not encroach on the work theretoforeperformed by the employees in the historical unit, so thatto the extent that the photo lab employees performedwork thatwas similarto, or duplicative of, work thatcould be performed by the Respondent's scanners andstrippers, that has always been the case. Such a finding isfurther supported by the fact that neither the GeneralCounsel nor the Union sought contrary testimony fromany knowledgeable individual employed by the Respond-ent in the historical unit including the Union's plantsteward. Instead, the testimony of Stanley Chin, an expe-rienced employee of another Bay Area lithographic op-eration,was proffered in support of the proposition thatthe nature of the Respondent's photo lab operations issimilar to that which employees in the historical unitnormally perform. Although I have carefully weighedand considered Chin's testimony, in the final analysis, I487do not consider it probative for any purpose other thanthe fact that the photo lab employees are plainly in thechain of the typical lithographic production process.Where, as here, the Respondent's photo labsince itsinception has occupied the same support role for the Re-spondent's lithographic process, the issue of accretion inthis case is not controlled by those principles that applyin the instances of initial organization or of newly estab-lished operations. This is so because the Board has re-peatedly declined to accrete a group of employees intoan existingunit where "the group sought to be accretedhas been in existence at the time of recognition or certifi-cation,yet not covered in any ensuing contract, or,having come into existence, has not been part of thelarger unittowhich their accretion is sought or grant-ed."King Radio Corp.,257 NLRB 521, 526 (1981);Laco-nia Shoe Co.,215NLRB 573, 576 (1974); andSterilonCorp.,147NLRB 219 (1964). Accordingly, I find thatthe photo lab employees are not an accretion to the ex-isting unit.Under normal circumstances, their inclusionat this late date would raise a question concerning repre-sentationthat is best resolved bymeans of asecret-ballotelection under Section 9 of the Act.See,e.g.,Monoga-hela Power Co.,198 NLRB 1183 (1972), and cases citedin footnote 4.Having concluded that the Respondent's photo lab em-ployees would normally be entitled to elect by secretballotwhether they desired to be represented by the,Union for collective-bargainingpurposes, it is necessaryto consider the General Counsel's alternativeallegationand argument that the Respondent's unfair labor practiceconduct was sufficientlyseriousso that it tended to un-dermme the Union's majority strengthandimpede theelection process within the meaning ofNLRB v. GisselPacking Co.,395U.S. 575 (1969). If so, the GeneralCounsel's complaintallegationseeking the entry of a re-medial bargainingorder is appropriate. 15 Id. at 614.The General Counsel argues that the "conduct of theRespondent's supervisors and managers obliterated anysupport which previously existed for the Union." TheRespondent argues that any unfair labor practice thatmight be found here was "technical and inadvertent,"and, therefore, no bargaining remedy is warranted.i5As noted,the complaint alleges in the alternative and the answereffectively admits that the photo lab employees may constitutea separateappropriate unit In addition,Ifind that the evidence as a whole supportsa conclusion that these employees do constitute an appropriate unit as thephoto technicians group is sufficiently homogeneous and cohesiveAmong other things the evidence shows that they are subject to separatedirect supervision, that they do not interchange with other employees;that they possess and use skills and equipment not shared by other em-ployees, and that there are no other unrepresented production employeesMoreover,because of their historical exclusion from the existing multiem-ployerunit,theirwages and benefits have been set solely by their em-ployer without regard to multiemployer considerations Finally, there isno evidence apart from the history of multiemployer bargaining for thelithographic unit that a unit of such employees broader than the presump-tively appropriate single employer unit is appropriate As there is no evi-dence that other employers in the Association's multiemployer unitemploy photo technicians, I find that history, standing alone, is not con-trolling and that the Respondent's photo technicians possess a sufficientdegree of separate identity so as to constitute an appropriate unit See,e g.,Hyatt House Motel,174 NLRB 1009 (1969) 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is concluded that the Respondent's unlawful con-duct found above-commencing with Schreiner's groupmeeting withthe photo lab employees in April or Mayand continuingthrough the completion of the withdraw-al letter-was designed solely to, and did, destroy theUnion's majority standing among the photo lab employ-ees.16 Schreiner,himself, described the question concern-ing representationraised by the Union's demand for rec-ognitionas "moot" in the course of his June 10 meetingwith Pappert. The extreme reluctance and discomfortshown by Dissinger and Ignatovich in testifying onbehalf of the General Counsel reinforces Schreiner's as-sertion inthat regard. The reticence that these two em-ployees exhibited while testifying almost a year and ahalf after Respondent's unlawful conduct further sup-ports the conclusion, which I have reached, that thenature of the Respondent's unlawful conduct did have alingering effect and would make the chances for a freeand fair election very slight. By granting an unusuallylargewage increase in June and conditioning it on theabandonment of the Union, the Respondent demonstrat-ed itsunwillingnessto risk the favored election process.Even absent the condition extracted by the Respondent,the size and breadth of the June wage increases closelyparallels thetype of unlawful conduct that the Board hasrelied on in several past cases in determining that a bar-gainingorder remedy was appropriate. See,e.g.,J.J.Newberry Co.,249 NLRB 991 (1980);Lang Feed Co., 227NLRB 1588 (1977);Idaho Candy Co.,218 NLRB 352(1975); andTower Records,182 NLRB 382 (1970).By contrast, those cases cited by the Respondent forthe proposition that the Board has withheld abargainingorder remedy even though an employer granted orpromisedto grant benefits in response to union activityare clearly distinguishable. Thus, inChefs Pantry, Inc.,247 NLRB 77 (1980), the granted benefits were deemedso minor astomake them insufficient to support a bar-gaining order.InLasco Industries,217 NLRB 527 (1975),thewage increases and job classification changes wereaccorded to only 10 of 70 unit employees as opposed tothe situation here where all the unit employees weregranted unusuallylarge wageincreasesand were solicit-ed to abandon the union. And inWalgreenCo., 221NLRB 1096 (1975), the wage increase was an ill-timedimplementation at a singlelocation of a wage system es-tablishedmonths earlier for multiple locations that theBoard held was not specifically tied to the union orga-nizing campaign.174Here the Respondent's unlawful conduct was suffi-ciently widespread and pervasive as to preclude the pos-sibility of a fair election and, accordingly, I find the bar-gainingorder remedy sought by the General Counsel isappropriate.But contrary to the complaintallegationthat seeks a bargaining order remedy effective February8, the date the Union requested recognition, I find, inaccord with established Board principles, that the effec-tive date of such an order should be the date on whichSchreiner held the group meeting with the photo lab em-ployees as that meeting signaled the commencement ofthe unlawful course of conduct designed to destroy theUnion's majority status.Trading Port, Inc.,219 NLRB298, 300 (1975). See alsoPeaker Run Coal Co., 228NLRB 93 (1977).3.Other 8(a)(5) conductThe evidence shows that prior to Schreiner's groupmeeting with the photo lab employees, the Respondent'srepresentatives had engaged in lawful preliminary discus-sionswith the Union in an effort to more fully under-stand the significance of the Union's recognition demand.Such efforts are not unusual; instead, they are often aprecursor to voluntary recognition or, at least, useful foridentifying issues that will arise in the event the Board ispetitioned to resolve a question concerning representa-tion.Such conduct by the Respondent was not tanta-mount to de facto bargaining or recognition of the Unionas the Charging Party claims.However, commencing with the group meeting, theRespondent fundamentally altered its course. Instead ofcontinuing its discussions with the Union, which repre-sented a clear majority of its photo lab employees, orgiving some firm indication that further talks would befutileuntil the question concerning representation wasresolved, the Respondent undertook to undermine theUnion'smajority status by soliciting employee com-plaints, dealing directly with its employees to resolve thecomplaints that were disclosed, and by unilaterally ad-justing employee wage rates in a manner that was con-trary to its usual practice. I find that by engaging in suchconduct, the Respondent violated Section 8(a)(5) of theAct. Accordingly, an appropriate remedial order will berecommended for this conduct in accord with theTrad-ing Portprinciple.Lang Feed Co.,supra, 277 NLRB at1591.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCE19Although I have found that Doss earlier interrogated Ignatovich,the evidence does not support the conclusion that this earlier incident is apartof a course of conduct designed to dissipate the Union's majoritystanding17 I deemthe other cases cited by Respondent for this proposition tobe inappositeThey wereBruce Duncan Co,233 NLRB 1243 (1977)(Board held that an assault,a threatened assault, and a single threat toclose a plant did not warrant a bargainingremedy),Sturgis-Newport Busi-ness Forms,227 NLRB 1426 (1977) (Board held that 12 8(a)(1) violationsnot involving a promise or a grant of benefits did not destroy electionconditions and were not so pervasive and widespread as to warrant a bar-gainingorder),Berenson Liquor Mart,223 NLRB 1115 (1976) (Board heldbargainingorder inappropriate because the General Counsel failed toprove union's majority status),Treadway Inn,217 NLRB 51 (1975) (noindication that a bargaining order was sought),Litho Press,211NLRB1014 (1974) (no evidence of a card majority)The activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, it is recommended that it ceaseand desist therefrom and take certain affirmative action COLOR TECHCORP489necessary to effectuate the purposes of the Act. In thislatter regard, it is recommended that the Respondent beordered to recognize and bargain with the Union, on re-quest, as the exclusive representative of its photo techni-cians.It isalso recommended that the Respondent be or-dered to rescind the unlawful June 7 wage increasesgranted to its photo technicians if requested to do so bythe Union.CONCLUSIONS OF LAW1.Color Tech Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.GraphicCommunications InternationalUnion,Local 280 is a labor organization within the meaning ofSection 2(5) of the Act.3.All photo technicians employed by Respondent inits photo lab at its Redwood City, California facility; ex-cluding all other employees,guards, and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.4.At alltimes sinceJanuary 16, 1982, the Union hasbeen and is now the exclusive representative of the em-ployees in the unit specified above in paragraph 3 for thepurposes of collective bargaining within the meaning ofSection9(a) of the Act.5.By coercively interrogating an employee Respond-ent has engaged in an unfair labor practice affectingcommerce in violation of Section 8(a)(1) of the Act.6.By soliciting employee grievances with an implicitpromise to correct such grievances; by granting wage in-creases to employees in the unit specified above in para-graph 3, about June 7, 1982; by promoting, supporting,and approving the circulation and subscription to an em-ployee letter withdrawing from the Union, all in order todiscourage its photo technicians' union activities, mem-bership, and support, Respondent has engaged in unfairlabor practices affecting commerce in violation of Sec-tion 8(a)(l) of the Act.7.By refusing, since about April or May 1982, to rec-ognize or bargain with the Union as the exclusive repre-sentative of the employees in the unit described above inparagraph 3 while directly dealing with its photo techni-cians to solicit and remedy employee grievances, andunilaterally increasing rates of pay effective June 7, 1982,all for the purpose of undermining the Union's majoritystanding and making chances for a fair election slight,Respondent has engaged in unfair labor practices affect-ing commerce in violation of Section 8(a)(5) and (1) ofthe Act.8.Respondent has engaged in no other unfair laborpractices other than described above in paragraphs 5, 6,and 7.[RecommendedOrder omitted from publication.]